DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 7 recites “a housing that tenably supports the ball portion”. This is different than the same limitation in claim 12, line 7 which states “a housing that turnably supports the ball portion” and Para. [0002], [0010], [0012], [0014] & [0023], which all state that the housing turnably supports the ball portion. The use of a different term, and lack of support for the term “tenably” in the specification renders the claim indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kincaid et al. (US 2002/0074761 A1), hereinafter Kincaid ‘761, further in view of KR 20070030993 A, hereinafter KR ‘993, further in view of Hayashi et al. (JP 2002227828 A), hereinafter Hayashi, and further in view of Herbenar (US 3,679,248 A).
Regarding claim 1, Kincaid ‘761 discloses (Fig. 1-5) a stabilizer manufacturing method comprising joining a stabilizer link 40 for coupling a suspension device 10 to a stabilizer 30, which are provided in a vehicle (Abstract), to the stabilizer 30, thereby manufacturing the stabilizer 30 to which the stabilizer link 40 is joined, wherein
the stabilizer link 40 includes: a support bar 44; and ball joints 42, 42’ that are provided on both ends of the support bar 44 (Fig. 2),
each of the ball joints 42, 42’ includes: a ball stud 48, 48’ including a ball portion 80 and a stud portion 78 (Fig. 3); and a housing 54 (Fig. 2) that tenably supports the ball portion 80 of the ball stud 58, 48’ (Fig. 2; Para. [0004]),
the stabilizer 30 is formed of a rod-shaped member (Fig. 1),
mounting portions 38 to which the stabilizer links 40 are joined (Para. [0018]) are respectively provided at both ends of the stabilizer 30 (Fig. 1),
through holes (Fig. 2; hole in stabilizer 30) through which the stud portions 78 of the ball studs 48 are to be inserted (Fig. 2) are respectively provided in the mounting portions 38 (Fig. 1 & 2), 
the stabilizer link 40 is joined to the stabilizer 30 by inserting the stud portion 78 of the ball stud 48 into the through-hole of the mounting portion 38 (Fig. 2),
an outer diameter dimension of the stud portion 78 is formed the same as or slightly smaller than an inner diameter dimension of the through-hole (Fig. 2; threaded connection between through-hole and stud portion 78 requires that the stud portion be the same diameter or slightly smaller than the through-hole in order to be inserted through. The description of an article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977)),
and both ends of the stabilizer 30 include arm portions 34 extending in a longitudinal direction (Fig. 1), the arm portions 34 include the mounting portions 38 (Fig. 1; Para. [0018]), and the through holes are oriented to a direction orthogonal to the longitudinal direction of the arm portions 34 (Fig. 1-2).
Kincaid ‘761 does not disclose that the stabilizer link is joined to the stabilizer by press-fitting, the stud portions are devoid of threads, and point-symmetric points on a penetration-side end portion of the stud portion are staked in a state where the stud portion is caused to penetrate through the through-hole.
KR ‘993 teaches a stabilizer link 3 that is joined to a stabilizer 1 by press-fitting a stud portion 2a of a ball stud 2 into a through-hole of a mounting portion (lower end of link 3), and the stud portions 2a are devoid of threads (Fig. 1; Pg. 1, lines 24-25 & lines 53 – 56).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kincaid ‘761 by having the stud portion press-fit into the through hole and be devoid of threads as disclosed by KR ‘993 because press-fitting reduces the component count and cost of the assembly (Pg. 2, lines 75-77 of KR ‘993 Translation).
Hayashi teaches (Fig. 2-3) staking (Fig. 2-3; Lines 28-32 of Translation; staking by punch 38 causes chamfered edge 21a) a penetration-side end portion (Fig. 2; top portion) of a stud portion 17 of a ball joint in a state where the stud portion 17 is caused to penetrate through the through-hole 21 (Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kincaid ‘761 and KR ‘993 by staking a penetration-side end portion of the stud portion as disclosed by Hayashi because the staked portion (chamfered edge) enhances the coupling force between the ball stud and the through-hole (Lines 135-139 of Translation).
Herbenar teaches performing a staking operation on a ball stud 12 where point-symmetric points 32 are staked (Fig. 1-3; Col. 3, lines 23 – 32).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kincaid ‘761, KR ‘993 and Hayashi by staking point-symmetric points as disclosed by Herbenar because the staked portions allow the staked part to retain its staked position even after wear (Col. 1, line 66 – Col. 2, line 2).

Regarding claim 11, Kincaid ‘761, modified as above, discloses all aspects of the current invention except that the mounting portions are members that are separately provided from the stabilizer, and are respectively joined to the both ends of the stabilizer.
KR ‘993 teaches joining a stabilizer link 3 to a stabilizer 1 via a mounting portion 2 (Fig. 1-2) that is a member 2 separately provided from the stabilizer (Fig. 2), and is respectively joined to both ends of the stabilizer 1 (Fig. 1; Line 25 of Translation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kincaid ‘761 and KR ‘993 by using a separately provided mounting portion member as disclosed by KR ’993 because mounting in this manner increases the rolling-restraining effect of the stabilizer bar (Lines 77-78 of Translation).

Regarding claim 12, Kincaid ‘761 discloses (Fig. 1-5) a joint structure for a stabilizer link 40 for joining the stabilizer link 40 for coupling a suspension device 10 to a stabilizer 30, which are provided in a vehicle (Abstract), to the stabilizer 30, wherein
the stabilizer link 40 includes: a support bar 44; and ball joints 42, 42’ that are provided on both ends of the support bar 44 (Fig. 2),
each of the ball joints 42, 42’ includes: a ball stud 48, 48’ including a ball portion 80 and a stud portion 78 (Fig. 3); and a housing 54 (Fig. 2) that turnably supports the ball portion 80 of the ball stud 58, 48’ (Fig. 2; Para. [0004]),
the stabilizer 30 is formed of a rod-shaped member (Fig. 1),
mounting portions 38 to which the stabilizer links 40 are joined (Para. [0018]) are respectively provided at both ends of the stabilizer 30 (Fig. 1),
through holes (Fig. 2; hole in stabilizer 30) through which the stud portions 78 of the ball studs 48 are to be inserted (Fig. 2) are respectively provided in the mounting portions 38 (Fig. 1 & 2), 
the stud portion 78 of the ball stud 48, 48’ is joined to the mounting portion 38 by insertion into the through-hole of the mounting portion 38 (Fig. 2),
an outer diameter dimension of the stud portion 78 is formed the same as or slightly smaller than an inner diameter dimension of the through-hole (Fig. 2; threaded connection between through-hole and stud portion 78 requires that the stud portion be the same diameter or slightly smaller than the through-hole in order to be inserted through. The description of an article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977)),
and both ends of the stabilizer 30 include arm portions 34 extending in a longitudinal direction (Fig. 1), the arm portions 34 include the mounting portions 38 (Fig. 1; Para. [0018]), and the through holes are oriented to a direction orthogonal to the longitudinal direction of the arm portions 34 (Fig. 1-2).
Kincaid ‘761 does not disclose that the stabilizer link is joined to the stabilizer by press-fitting, the stud portions are devoid of threads, and point-symmetric points on a penetration-side end portion of the stud portion are staked in a state where the stud portion is caused to penetrate through the through-hole.
KR ‘993 teaches a stabilizer link 3 that is joined to a stabilizer 1 by press-fitting a stud portion 2a of a ball stud 2 into a through-hole of a mounting portion (lower end of link 3), and the stud portions 2a are devoid of threads (Fig. 1; Pg. 1, lines 24-25 & lines 53 – 56).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kincaid ‘761 by having the stud portion press-fit into the through hole and be devoid of threads as disclosed by KR ‘993 because press-fitting reduces the component count and cost of the assembly (Pg. 2, lines 75-77 of KR ‘993 Translation).
Hayashi teaches (Fig. 2-3) staking (Fig. 2-3; Lines 28-32 of Translation; staking by punch 38 causes chamfered edge 21a) a penetration-side end portion (Fig. 2; top portion) of a stud portion 17 of a ball joint in a state where the stud portion 17 is caused to penetrate through the through-hole 21 (Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kincaid ‘761 and KR ‘993 by staking a penetration-side end portion of the stud portion as disclosed by Hayashi because the staked portion (chamfered edge) enhances the coupling force between the ball stud and the through-hole (Lines 135-139 of Translation).
Herbenar teaches performing a staking operation on a ball stud 12 where point-symmetric points 32 are staked (Fig. 1-3; Col. 3, lines 23 – 32).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kincaid ‘761, KR ‘993 and Hayashi by staking point-symmetric points as disclosed by Herbenar because the staked portions allow the staked part to retain its staked position even after wear (Col. 1, line 66 – Col. 2, line 2).

Response to Arguments
Applicant’s arguments, with respect to the rejection of claims 1-2 and 11-12 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-2 and 11-12 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments with respect to the rejection of claims 1-2 and 11-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s main arguments surround the lack of “point-symmetric points” in the staking operation, a deficiency that is taught by Herbenar, as described above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614



/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614